*321OPINION.
Lansdon :
The only issue here is whether the petitioner' is entitled to deduct the amounts of $81,187.99 and $20,052.71, respectively, *322from its gross income for the years 1918 and 1919 as allowances for obsolescence of intangible assets resulting from wartime prohibition legislation. The petitioner relies primarily on the following provisions of the Revenue Act of 1918:
Sec. 234. (a) Tliat in computing the net income of a corporation Subject to the tax imposed by section 230 there shall be allowed as deductions:
* s¡: * * * * , ■ 'jJ:
(7) A reasonable allowance for the exhaustion, wear and tear of property used in the trade or business, including a reasonable allowance for' obsolescence.
If the Board decides adversely on the question of obsolescence, the petitioner makes the further' contention that the amounts in question should be allowed under subdivision (4) of the same section, which provides for deductions from gross income of “ losses sustained during the taxable year and not compensated for by insurance or otherwise.”
It appears, therefore, that this proceeding involves first the proof of certain facts. Did the petitioner own intangibles pertaining to its liquor business consisting of good will, trade-marks, and trade brands? Since obsolescence, if allowable, must be regarded as included in exhaustion, it follows, in the light of our decision iri the Appeal of Grosvenor Atterbury, 1 B. T. A. 169¿ that the value of such intangibles at March 1, 1918, must be established as the basis for computing any amounts that may be allowed on account of obsolescence. If the evidence adduced at the hearing establishes the essential facts, it then becomes our duty to determine whether 'such facts bring the petitioner within the provisions of :the statute.-. '
For a long time prior to the taxable years the petitioner was a wholesale dealer in groceries and liquors. The evidence that at March 1,1913, it owned intangibles of some value is conclusive. Was the business of such a nature, and. was it conducted in such manner that at that date, or during the taxable years, the intangible valué pertaining to the trade in liquors could be determined and segregated from the total value of such property that was owned by the petitioner? The evidence discloses that all the accounts of the two alleged departments of the petitioner’s business were kept together, except that there was a record, though not in the ledger or any other set of controlling accounts, of the purchases, sales, and inventories of liquors. The liquor sales were about 8 per cent of the volume of transactions, and. it is in evidence that the profits from, such sales were proportionately greater than from the sales of groceries,, but, prior to March 1, 1913, there Avere no accounts that reflected such profits as separate items of income. Later an attempt was made to segregate the profits of the two branches of the business, but it is obvious‘from the evidence that the results obtained by accountants employed for that purpose were largely estimates, based on an analysis of books that Avere in fact the records of a single business,
*323The proof of loss resulting from prohibition legislation is not conclusive. The record shows that the liquor business was abandoned at June 30,1919, but, for that year, measured by the results of previous years, there were normal profits. For the year 1920, without any trade in liquors, the petitioner enjoyed the largest volume of business in its history up to that time. It is true that there was loss in Operations in 1921, but there is no evidence that such loss resulted from the abandonment of the .liquor trade. It may well have been due to the shrinkage of inventories incident to postwar adjustments.
From all the evidence we conclude that the petitioner has failed to prove the value of that part of its good will that pertained to its tr'ade in liquors at March 1, 1913, or, in fact, that it had any such good will at any time that could be ascertained as a separate asset. It is unnecessary, therefore, to discuss or decide the question of law involved.'

Judgment wül de entered on W days’ notice, under Bule 50.